Citation Nr: 1745101	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  10-48 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent for maxillary sinusitis and vasomotor rhinitis (collectively referred to as sinusitis). 

2.  Entitlement to an extraschedular rating for sinusitis, to include consideration of the collective impact of multiple service-connected disabilities pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954. 

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in which the RO continued a 10 percent rating for the Veteran's sinusitis.   

Subsequently, in an August 2013 rating decision, the RO awarded an increased rating of 30 percent rating for sinusitis, effective from May 4, 2009 (the receipt date of the increased rating claim).  As the increased rating awarded does not represent the maximum rating available, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran withdrew his hearing request in an August 2012 correspondence.  See 38 C.F.R. § 20.704 (2016). 

The case was last remanded by the Board in August 2016 and has been returned to the Board for further appellate review. 

The Board notes the issue was previously characterized as entitlement to a disability rating in excess of 10 percent prior to May 4, 2009, and 30 percent thereafter, for maxillary sinusitis and vasomotor rhinitis, however, the Veteran's initial claim for a higher rating was received on May 4, 2009, and there were no pending claims or appeals prior to that date.  Therefore, the period prior to May 4, 2009, is not on appeal, as recharacterized on the title page.

Finally, the Board notes that after the AOJ's last adjudication of the claim and after certification of the appeal to the Board, additional relevant medical evidence, to include a September 2017 VA examination report, has been associated with the record, and but has not been considered by the RO in conjunction with the current appeal.  Here, as discussed below, given that the examination report is cumulative of the multiple VA examinations of record, to include a January 2017 VA examination, and the Board has found consistent symptoms throughout the entire appeal period, the evidence is not pertinent to the appeal and the Veteran is not prejudiced by the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).  Therefore, a remand of this issue for initial agency of original jurisdiction (AOJ) review is unnecessary and  would constitute adherence to a procedural requirement that has no impact on the adjudication of the claim, and would merely delay resolution of the claim with no benefit flowing to the Veteran.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  The Board will therefore adjudicate, rather than remand, the claim for a higher schedular rating for sinusitis. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for an increased schedular rating for sinusitis is addressed in the decision below, and the claim for an extra-schedular rating for sinusitis as well as the issue of entitlement to a TDIU, is addressed in the remand; these matters are being remanded to the AOJ.





FINDING OF FACT

Symptoms of the Veteran's sinusitis have most nearly approximated more than six non-incapacitating sinusitis episodes per year characterized by headaches, pain, purulent discharge or crusting; he has not undergone any surgery or had symptoms more nearly approximating near constant sinusitis with symptoms such as headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In August 2016, the Board remanded the Veteran's claim for additional development, to specifically include obtaining outstanding private treatment records.  These records have been associated with the record and the Board notes that they do not pertain to the Veteran's sinusitis, thus there has been substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for sinusitis, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, in connection with a claim for an initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, DC 6513, applicable to chronic maxillary sinusitis.  However, the actual criteria for rating sinusitis is set forth in a General Rating Formula under 38 C.F.R. § 4.97.  Under that formula, a noncompensable rating is warranted where the sinusitis is detected by X-ray only, a 10 percent rating is warranted for one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

An October 2010 VA examination report reflects the Veteran has not had any X-rays, antibiotic treatment, and no specific treatment for sinusitis.  He complained of rhinitis and for the past two years, his rhinitis caused dripping of the nose and some pressure sensation in his cheeks that will last for one to two days, occurring once a week.  However, for the past month he has had a runny nose, fairly constantly, and he feels pressure in his cheeks fairly constantly.  He had no purulence and no intermittent nasal obstruction and he was not on medication.

On examination, his tympanic membranes were clear and mobile bilaterally.  Nasal examination showed a left septal deviation which was 50 percent obstructing.  There was mild turbinate hypertrophy.   Nasal endoscopy was performed with a fiberoptic scope and showed the osteomeatal complex to be clear.  There was no purulence, erythema at the maxillary sinus ostium or the hiatus semilunaris on either side.  No intranasal polyps or masses were present.  There was some mild turbinate hypertrophy and mildly thickened nasal secretions, but no secretion collection or nasal obstruction seen secondary to the secretions.  Nasopharynx was clear.  Intraoral cavity showed no suspicious lesions.  

March 2011, June 2011, and August 2011 VA examination reports related to the Veteran's claim for loss of smell and taste, for which he is already-service connected for and are currently not on appeal, reflects a radiological study revealed no sinus abnormality and the presence of opacity superior to the hard palate of uncertain etiology.  His tympanic membranes were intact and clear.  Nasal examination showed a left septal deviation which was partially obstructing.  The right nasal cavity was clear.  He did not have nasal valve collapse.  Examination of the oral cavity showed no suspicious lesions or over the tongue and soft palate.  Nasal endoscopy was performed, which showed no intranasal polyps or masses.

A May 2012 VA examination report reflects the Veteran reported he occasionally took pills, but did not use sprays for sinus problems.  The Veteran reported no recent medical evaluation or treatment.  He described symptoms as occasional dull pain under and around the eyes about once a week with weather changes.  He stated that he was not on medication or receiving treatment, but occasionally he puts a cold cloth on his face.  Physical examination revealed normal external appearance, nontender, decreased air exchange on the right, normal nasal mucosa, and mild constriction on the right with no septal deviation.  The examiner indicated there was no diagnosis to render as there were no symptoms or objective evidence of rhinitis or sinusitis, and no documentation found for ongoing medical follow-up or treatment.  There was no functional impairment from his sinusitis. 

A June 2013 VA examination report reflects the Veteran experienced chronic sinusitis with headaches, pain and tenderness of affected sinuses.  He has had seven or more non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months, however, he has not had any incapacitating episodes or antibiotic treatment.   The Veteran has not had sinus surgery.  The Veteran's rhinitis caused greater than 50 percent obstruction of the nasal passage on both sides.  An MRI revealed frontal sinus hypoplastic, which can be a normal variant.  Pituitary fossa was enlarged and a magnetic resonance 
imaging (MRI) scan was recommended.

A January 2014 VA examination reflects the Veteran reported that he experiences several bouts of sinusitis a year and that he has been having headaches and congestion.  His last treatment with antibiotics was about a year ago.  He has not been seen by an ENT (Ear, nose, and throat) specialist in decades, but is managed by his primary care physician.  Besides congestion, pressure, and headache, he is complained of loss of sense of smell.  Lately, on the average, he has had one or two bouts of sinusitis requiring antibiotics, but as stated above, he was last treated with antibiotics about a year ago.  He was never seen by an ENT specialist.  An X-ray revealed no sinus abnormalities.  Physical examination revealed a severely deviated nasal septum to the left side with nearly complete obstruction of left nasal passage (about 90%).  On the right side, the airway was fairly open.  The turbinates were somewhat hypertrophied.  There was no pus in the middle meatus. There was tenderness over the right frontal and left maxillary sinuses.  No significant tenderness on the left side.  Ear exam was unremarkable. Oral cavity and oropharynx were clear.  There was no cervical lymphadenopathy.  In order to assess the situation with sinuses, at the present time, the examiner indicated it is essential to get a computerized tomography (CT) scan.

A May 2014 VA examination reflects the Veteran's report of nasal stuffiness exhibited bilaterally.  He denied visual complaints, headache, fever, chills.  He had occasional rhinorrhea that was clear with a postnasal drip   Examination showed nasal septal deviation mainly in a right to left fashion, completely obliterating the left nares.  He had nasal inferior turbinate hypertrophy.  No discolored rhinorrhea was present.  The examiner concluded that the Veteran did not have an increase in his symptoms, which have been stable for several years now.  His last sinus imaging showed clear sinuses, but obstruction of the ostia, mainly due to the size of the turbinates and deflection of the septum.  He opined there is no increase in his symptomatology or need for compensation for his rhinitis/sinusitis.  He also indicated that he would benefit from a procedure to help him with his nasal airway, which may prove significantly to help the situation.  

An October 2014 VA examination, conducted by the Physician Chair of the ENT Department, reflects the Veteran had chronic sinusitis detected only by imaging studies.  There were no non-incapacitating or incapacitating episodes of sinusitis over the past twelve months.  The Veteran did not undergo any surgeries.  CT scan revealed clear frontal sinuses with no evidence of acute abnormality and minimal chronic appearing paranasal sinusitis.  The examiner explained that the CT scan did not support clinically significant chronic sinusitis.  The examiner explained that the Veteran has his left nasal passage obstructed by a deviated bony septum and that his service-connected conditions (sinusitis and vasomotor rhinitis) would not cause a deviated bony septum, as deviated septums are usually congenital or traumatic.  He also noted the MRI and nasal smears from the June 2013 VA examination and indicated CT scan is the preferred imaging modality for sinusitis, as an MRI is overly sensitive and detects clinically insignificant findings.  Nasal smears are not clinically indicated as the Veteran already has an established diagnosis of vasomotor rhinitis.  He further noted clinical care notes over the past year document no visits or comments of symptoms related to ENT symptoms attributable to sinusitis or rhinitis.

A September 2017 VA examination reflects the Veteran experiences episodes of sinusitis due to headaches, crusting (blows out blood clots every morning), and constantly runny nose.  There were no non-incapacitating or incapacitating  episodes of sinusitis over the past twelve months.  The Veteran did not undergo any surgeries.  There was permanent hypertrophy of the nasal turbinates.  The Veteran reported he has difficulty doing paperwork at work with his nose constantly running onto papers. 

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's symptoms do not meet or more nearly approximate the criteria for a rating higher than 30 percent.  A 50 percent rating requires either radical surgery with chronic osteomyelitis, which is not shown; or, near constant sinusitis with symptoms such as headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Here, the evidence reflects the Veteran has not undergone radical surgery with chronic osteomyelitis, or purulent discharge or crusting after repeated surgeries.  To the contrary, the record reflects that the Veteran has not had any sinus surgery at any point during the appeal period; rather, he has only reported that he has taken medication without any nasal spray.  Further, the VA examiners also indicated that the imaging studies, as well as physical examination of the Veteran and medical records, do not reflect any clinically significant findings in the sinus and that the studies were normal.  As the Veteran has not had any sinus surgeries, the rating criteria to warrant a 50 percent rating under Diagnostic Code 6513 are not met, and his claim for a higher rating must be denied.

In addition, a separate 10 percent rating is not warranted under DC 6522 for allergic rhinitis, as it would constitute pyramiding, i.e., evaluating the same manifestations such as difficulty breathing due to nasal discharge or obstruction of the nasal passage under different diagnostic codes.  38 C.F.R. § 4.14.  Furthermore, the Veteran's symptoms of loss of smell and taste are already service-connected, and the issue of whether higher ratings are warranted for these disabilities is not currently on appeal.  

For the foregoing reasons, a schedular rating in excess of 30 percent is not warranted for the Veteran's sinusitis for the entire appeal period.  As the preponderance of the evidence is against a higher or separate rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

Entitlement to a schedular rating in excess of 30 percent rating for sinusitis is denied.


REMAND

The issue of entitlement to a TDIU is deemed to have been submitted as part of any increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In his August 2017 formal application for a TDIU, as well as in the September 2017 informal hearing presentation, the Veteran and his representative indicated the Veteran could not maintain employment due to his sinusitis and his bilateral hearing loss.  Therefore, there is some evidence of unemployability due to the Veteran's service-connected disabilities, and the issue of entitlement to a TDIU has been raised.   Therefore, the issue of entitlement to a TDIU, raised as part and parcel of the claim for an increased rating for sinusitis, should be adjudicated in the first instance by the AOJ.

Additionally, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1)  provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The above evidence reflects that the collective impact of the Veteran's sinusitis and bilateral hearing loss could cause marked interference with employment.  Consequently, the issue of whether the Veteran is entitled to an extraschedular rating for his service-connected sinusitis and the collective impact of his service-connected disabilities should be referred to the Under Secretary for Benefits or the Director of Compensation Service.

Accordingly, the remaining issues on appeal are REMANDED for the following action:

1.  After undertaking any appropriate development, adjudicate the claim for a TDIU, and refer the claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) based on collective impact of multiple service-connected disabilities, to the Director of Compensation Service.

2.  After the above action is completed, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


